Case 8:18-cr-00477-WFJ-SPF Document 29 Filed 01/09/19 Page 1 of 1 PageID 57



                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


UNITED STATES OF AMERICA,

v.                                                          Case No.: 8:18-cr-477-T-02AAS

JAMIE JOSEPH MANZ
__________________________________/


                                           O R D ER

       Pursuant to the information provided by Pretrial Services in its memorandum dated

December 28, 2018, and information received at the hearing held on January 9, 2019, the court does

not impose additional conditions of bond. Defendant shall be released from custody.

      DONE and ORDERED at Tampa, Florida this         9th     day of January, 2019.
